Title: To George Washington from Gouverneur Morris, 16 July 1795
From: Morris, Gouverneur
To: Washington, George


          
            My dear Sir
            London 16 July 1795
          
          It has been impossible for me, owing to an Ague and fever, to write to you as I intended a very long Letter. This will I expect be delivered to you by Mr Livingston my late Secretary while in France who will be able to give you much useful Intelligence respecting that Country. I regret his Absence from London just now as I would otherwise give him some matter which must not be written. I am in the Intention to see this Country so as to judge of it for myself and may perhaps next Autumn go to Vienna so as to see on the Spot some Persons and Things about which as yet I have only Hearsays. Perhaps in the Winter I may take a Tour thro Italy whereve[r] I am and in whatever Situation beleive me always &ca.
          on conversing with Mr Livingston you will I think find him of a Judgment ripe beyond his years. He is modest polite sensible and brave. Should he incline to pursue diplomatic Life am perswaded that he will become a most useful Person. Already his Prudence may be relied on.
        